Citation Nr: 0011469	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include as secondary to hyperthyroidism with cardiac 
arrhythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1989. 
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal. 

The veteran was scheduled for a video conference hearing on 
March 18, 1999.  The hearing was rescheduled to May 19, 1999 
at the veteran's request.  Thereafter, the hearing was 
rescheduled for June 21, 1999, and the veteran canceled the 
hearing on that date.  The appeal is being processed 
accordingly.  38 C.F.R. § 20.704 (1999). 


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
nervous condition and any injury or disease suffered during 
his military service, nor is there any medical evidence to 
show that the veteran has a psychiatric disorder that was 
caused or aggravated by his service-connected hyperthyroidism 
with cardiac arrhythmia and a history of atypical chest pain, 
sinus tachycardia, and premature atrial contractions.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a nervous condition, to include as secondary to 
hyperthyroidism with cardiac arrhythmia, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as a psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999).  When aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen, supra, reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994). 

Service records indicate that the veteran registered 
complaints of nervousness once in October 1979.  Likewise, at 
a VA mental disorders examination in January 1998, the 
veteran related that he sought mental health treatment only 
once in service in 1979 or 1980, after his brother had died.  
Service medical records are otherwise silent as to 
complaints, treatment or diagnoses relating to a psychiatric 
disorder.  

Although the veteran declined a medical examination for 
separation on March 29, 1989, he had previously undergone a 
number of examinations.  The most recent examination prior to 
separation was on March 1, 1989; neither that latter 
examination nor any of the earlier examinations suggest the 
presence of a psychiatric disorder.  There is no medical 
evidence tending to show that the symptoms in service 
represented the onset of a chronic disability rather than 
acute and transitory anxiety.

VA clinical records from May 1994, over 5 years after 
service, suggest that the veteran may then have been 
suffering from major depression.  The aforesaid January 1998 
VA examination concluded that the veteran did not meet the 
full criteria for an anxiety disorder and that his 
psychiatric condition, diagnosed as dysthymia, was not 
secondary to his hypothyroidism.  

A photocopy of an excerpt from Deadly Drug Interactions, 
received by the RO in July 1998, shows, in pertinent part, 
that certain medications that stabilize irregular heartbeats 
can have side effects that include depression.   

There is no medical evidence that links a current psychiatric 
disorder to service or to a service-connected disability.  
The VA physician who examined the veteran in January 1998 
specifically addressed the veteran's claim that his 
psychiatric disorder is secondary to his service-connected 
hyperthyroidism with cardiac arrhythmia and the examiner 
opined that there was no such causal relationship.

The Board has also considered the excerpt concerning the 
possible side effect of depression with anti-arrhythmia 
medications.  However, generally an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise is too general 
and inconclusive' to well ground the claim.  Sacks v. West, 
11 Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirements of medical 
evidence of nexus to well-ground claim.)  Medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional (Mattern v. West, 12 Vet. 
App. 222, 228 (1999)) but, in this case, there is no 
supportive medical opinion.    

The Board has considered the veteran's statements that his 
psychiatric disorder is related to service or a service 
connected disability.  Although the veteran's statements and 
testimony represent evidence of continuity of symptomatology, 
they are not competent evidence of a nexus between a current 
disorder and that symptomatology and, under such 
circumstances, do not make the claim well grounded.  Savage, 
supra. 

While the veteran clearly believes that his nervous condition 
is related to service and/or to a service connected 
disability, the veteran, as a lay person is not competent to 
offer an opinion that requires medical expertise, such as the 
underlying cause of his mental health pathology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In the absence of competent medical evidence from a medical 
professional of a nexus or relationship between a nervous 
condition to service or to a service connected disability, 
the claim is not well grounded and must be denied.
The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.


ORDER

Entitlement to service connection for a nervous condition, to 
include as secondary to hyperthyroidism with cardiac 
arrhythmia is denied



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

